DETAILED ACTION
The following Office action concerns Patent Application Number 16/960,208.  Claims 9-20 are pending in the application.
Claims 9-17 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed December 10, 2021 has been entered.
The previous rejection of claims 18-20 over Kikukawa et al is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-20 are rejected under 35 U.S.C. § 112(b) because the term “N-hexyl acrylate” is indefinite.  It is unclear if “N-hexyl acrylate” is intended to mean “n-hexyl acrylate.”  There is no known compound corresponding to “N-hexyl acrylate.” 
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 19 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Okamoto et al (US 2014/0346412).
Okamoto et al teaches a silver paste comprising silver nanoparticles, amine protective agent and solvent (par. 8-9, 15).  The amine protective agent coats the surface of the nanoparticles (par. 8).  The amine protective agent includes an amine containing five or fewer carbon atoms, such as butyl amine (par. 20, 27).  The mole ratio of total amine compound to silver atoms is 1 to 72 (par. 29).  The proportion of amine compound containing 5 or less carbon atoms is 80-95 mol % of total amount amine protective agent (par. 20).  The resulting mole ratio of 
Okamoto et al is silent regarding the occurrence of 1 µm aggregates after ten months of storage.  However, the silver paste of Okamoto et al contains all the components and amounts thereof of the claimed silver paste, including the amine protective agent.  Furthermore, Okamoto et al teaches that the dispersion is stable (par. 50).  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed absence of 1 µm aggregates after ten months of storage to naturally occur in the silver paste of Okamoto et al.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed amine compound, mole ratio, and nanoparticle size would have been obvious to a person of ordinary skill in the art since Okamoto et al teaches a silver paste comprising each of the claimed components within the claimed ranges and/or properties.
Claim 20 is rejected under 35 U.S.C. § 103 as being obvious over Okamoto et al in view of Kikukawa et al (JP 2016-164864, included in the applicant’s IDS).
90-D10)/D50 size distribution of 0.5 to 1.
However, Kikukawa et al teaches a silver paste comprising silver nanoparticles and organic solvent (par. 7, 45).  The silver nanoparticles have a coating of an amine protective agent containing five or fewer carbon atoms (par. 7).  The silver nanoparticles have a size distribution given by (D90-D10)/D50 of 0.6 to 1.2 (par. 11).  The particle size distribution provides increased packing density, improved conductivity and reduced cracking (par. 10-11).  A person of ordinary skill in the art would have been motivated to combine the particle size distribution of Kikukawa et al with silver paste of Okamoto et al in order to obtain increased packing density, improved conductivity and reduced cracking.
Response to Arguments
The previous grounds of rejection over Kikukawa e al have been withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 11, 2022